DETAILED ACTION
Applicant’s amendment and/or arguments filed on August 19, 2021 have been received and entered. The amendment and/or arguments overcome the previous double patenting rejection and specification objections, and therefore, these are withdrawn. However, the 35 USC 251 rejection due to defective declaration and prior art rejection are not overcome, and therefore, are maintained for the reasons set forth below. This action is FINAL. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reminders
 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,118,396 (the ‘396 patent) is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Information Disclosure Statements (IDSs)
IDSs filed on 05/26/2021 and 07/09/2021 have been considered. Lined-through references, if any, are also considered but they will not be printed on the face of the patent because they are not prior art. Enclosed are signed copies of the IDSs. 

Defective Reissue Oath/Declaration - Rejections under 35 USC § 251
The reissue oath/declaration filed on 12/27/2019 is defective because it does not positively identify at least one limitation which is omitted to make a claim broader.  (See 37 CFR 1.175(b) and MPEP § 1412.03). For detailed guidance, see MPEP 1414 (II) (C).
Specifically, in the declaration filed on 12/27/2019, the Applicant provided a reason for filing that is: 

    PNG
    media_image1.png
    34
    365
    media_image1.png
    Greyscale

This statement does not positively identify at least one limitation that is removed from an original claim to make a claim broader. 
Claims 1-41 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

Status of the Claims
	The following is the current status of the claims relative to the patent claims: 
Claims 1-24 are original and claims 25-41 are new, among those, claims 1, 15, 16, 26, 27 and 29 are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-32, 35-36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the term “valve” lacks antecedent basis, i.e., it is unclear if this “valve” is the same as the “valve” recited in claim 30. Note that they appear to be different because the recited “valve” in claim 31 is on the supply path whereas the recited “valve” in claim 30 is on the flow path.
Regarding claim 35, the same problem exists as discussed in claim 31. 
Regarding claims 32 and 36, these claims are rejected because they depend from the rejected claim 30 and 35, respectively.
Regarding claim 39, this claim is rejected because it is not further limitation claim 38 which it depends from. Specifically, the recited function of the valve in claim 38 inherently indicates that a valve is provided on the liquid flow path. 

Prior Art
Claims 1-41 are examined based on the following reference:
US Patent Application No. 2012/0038719 to Shimizu et al (“Shimizu”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1, 7-15 and 25-41 are rejected under AIA  35 U.S.C. 103 as being obvious over Shimizu in view of knowledge of a person with ordinarily skilled in the art (POSIT).

Regarding claims 1, 10-15 and 25-29:
	Shimizu discloses a printing apparatus (Fig. 7, reproduced below) comprising 


    PNG
    media_image2.png
    404
    544
    media_image2.png
    Greyscale


A print head 17 having an ejection port surface on which an ejection port which ejects a liquid is formed. Specifically, Shimizu discloses: “Ink in the ink reserving chamber 204 is flowed through the ink fluid path 208 and the ink supply needle 16a by suction from the recording head 17 and is supplied to the recording head 17. The ink supplied to the recording head 17 is .
A liquid storage container 30 including a liquid storage chamber 340 configured to store the liquid to be supplied to the print head, a liquid injection portion 304 configured for injection of the liquid into the liquid storage chamber from the outside. 
Shimizu discloses:” The liquid chamber 340 has the partition wall member 342 extended by a predetermined length from the inner surface of a first wall member 370c1 inward the liquid chamber 340.
……
In the filling attitude of the ink tank 30, the specific space 341 is located above (i.e., on the side of the positive direction of the X axis) the lower end 304m of the liquid inlet 304.
…….. 
The liquid inlet 304 has a cylindrical internal flow path connecting with the liquid chamber 340. More specifically, the upper end 304p at one end of the liquid inlet 304 is open to the outside, while the lower end 304m at the other end is open to the liquid chamber 340. The plug member 302 is detachably attached to the liquid inlet 304 to prevent ink from leaking out through the liquid inlet 304. In the use attitude of the ink tank 30, the liquid inlet 304 is open toward the direction orthogonal to the vertical direction (Z-axis direction) (i.e., horizontal direction or positive direction of the X axis in FIG. 7).
Shimizu at paragraphs 178-179. Emphasis added.
An atmosphere communication chamber 330 configured to communicate with the atmosphere. 
Shimizu discloses: “As the ink in the liquid chamber 340 is consumed, the air G (also called "air bubbles G") in the air chamber 330 is introduced through the connection path 350 to the liquid chamber 340.”  Shimizu at paragraph 185. Emphasis added.

Shimizu discloses: “Suction of the ink in the ink reserving chamber 204 by the recording head 17 causes the pressure of the ink reserving chamber 204 to be not less than a preset negative pressure. When the pressure of the ink reserving chamber 204 is not less than the preset negative pressure, the ink in the liquid chamber 340 is supplied via the hose 24 to the ink reserving chamber 204. The amount of ink corresponding to the amount supplied to the recording head 17 is automatically refilled from the liquid chamber 340 into the ink reserving chamber 204. In other words, when the suction force (negative pressure) from the printer 12 becomes greater by a certain amount than the head difference d1 caused by the height difference in the vertical direction between the ink level exposed to the air chamber 330 in the ink tank 30 (i.e., atmosphere-exposed liquid level LA) and the recording head (more specifically, the nozzles), ink is supplied from the liquid chamber 340 to the ink reserving chamber 204. In order to supply ink stably from the ink tank 30 to the recording head 17, it is required that the atmosphere-exposed liquid level LA is located at the height equal to or lower than, but not extremely lower than, the height of the recording head 17. When the atmosphere-exposed liquid level LA is located at the higher position than the recording head 17, an excess amount of ink is supplied from the ink tank 30 to the printer 12 and may be leaked out of the recording head 17. When the atmosphere-exposed liquid level LA is located at the extremely lower position than the recording head 17, on the other hand, the suction force of the recording head 17 may be not sufficient to suck the ink from the ink tank 30 into the printer 12. This embodiment specifies the position of the atmosphere-exposed liquid level LA in a height range of H1a to H2a, as the condition for stably supplying ink from the ink tank 30 to the printer 12.” Shimizu at paragraph 185. Emphasis added.
.    

Regarding claim 7: 
	The proposed modification printer apparatus discussed in claim 1 clearly has the recited limitation that is one end of the communication flow path is connected to a bottom surface side of the liquid storage chamber and the other end is connected to a bottom surface side of the atmosphere communication chamber.	

Regarding claim 8: 
	Fig. 7 of Shimizu discloses that the liquid storage container 30 is installed in the printing apparatus 1 (Fig. 3A) which includes print head 17.

Regarding claim 9:
	Fig. 7 of Shimizu discloses the liquid storage chamber 340 and the atmosphere communication chamber 330 are formed by being defined by a partition wall 341 arranged within the liquid storage container. 

Regarding claims 33, 37 and 41:
	Fig. 7 of Shimizu shows the liquid surface is parallel to a horizontal direction in a state where the print head ejects the liquid.

Regarding claims 30-32, 34-36 and 38-41:
	Because printing is an act of blocking and passing ink from the ink supply onto the printing material, the printing apparatus of Shimizu inherently has a valve that is capable of blocking a flow path from the liquid injection portion to the print head.    

Response to Arguments
 Applicant’s arguments filed on August 19, 2021 are carefully considered. The following are the examiner’s responses:

A.	Regarding the double patenting rejection, this rejection is withdrawn in view of the terminal disclaimer filed on 8/19/2021.

B.	Regarding the specification and claims objections, these objections are withdrawn in view of the amendment.


To rebut the rejection, the applicant argues that:
              
    PNG
    media_image3.png
    239
    537
    media_image3.png
    Greyscale
   
              
    PNG
    media_image4.png
    287
    546
    media_image4.png
    Greyscale

The applicant is invited to consult MPEP 1414 (II) (C) which states that:
II.    A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE)
(C) It is not sufficient for an oath/declaration to merely state "this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure." Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.
A statement in the oath/declaration of "…failure to include a claim directed to …" and then reciting all the limitations of a newly added claim, would not be considered a sufficient "error" statement because applicant has not pointed out what the other claims lacked that the newly added claim has, or vice versa. Such a statement would be no better than saying in the reissue oath or declaration that "this application is being filed to correct errors in the patent which may be noted from the change made by adding new claim 10." In both cases, the error has not been identified.
….”
MPEP 1414(II)(C), Emphasis added.

In view of this requirement, “specific claim language” in claim 1 “wherein lies the error” must be identified because the applicant identifies that claim 1 is broaden in the declaration. In other words, at least one limitation that is removed and/or modified from the original claim 1 to make a claim broader must be identified.

D.	Regarding the prior art rejection of claim 1, the applicant argues that claim 1 requires the atmosphere communication chamber being arranged under the liquid storage chamber and the opening of a communication flow path in the atmosphere communication chamber being arranged under the ejection port surface whereas Shimizu merely discloses a feature where the atmosphere-exposed liquid level LA being located lower than the height of the recording head 17 in a use attitude. The applicant further asserts that this claimed feature allows to simplify the configuration, to shorten the distance between the atmosphere 
	
As discussed in the preceding rejection, this missing limitation would have been obvious to a POSITA. The rejection points out that a POSITA would know that a specific location of the atmosphere communication chamber 330 is not important unless that position cannot maintain a required negative pressure. In other words, the atmosphere communication chamber 330 can be put under the liquid storage chamber 340 in a direction of gravity if needed because this location is also able to maintain the negative pressure in the liquid storage chamber 340. This is the rational to support its finding. 
In this instant case, applicant’s argument is not found persuasive because the applicant has not shown that the Office erred in this finding or provide other evidence to show that the claimed subject matter would have been nonobvious. MPEP 2141 (IV) is very specific about this matter.
	MPEP 2141 (IV) states that:
 IV.    APPLICANT’S REPLY
Once Office personnel have established the Graham factual findings and concluded, in view of the relevant evidence of record at that time, that the claimed invention would have been obvious, the burden then shifts to the applicant to (A) show that the Office erred in these findings or (B) provide other evidence to show that the claimed subject matter would have been nonobvious. 37 CFR 1.111(b)  requires applicant to distinctly and specifically point out the supposed errors in the Office’s action and reply to every ground of objection and rejection in the Office action. The reply must present arguments pointing out the specific distinction believed to render the claims patentable over any applied references.
prima facie case of obviousness or that the Office’s reliance on common knowledge is unsupported by documentary evidence will not be considered substantively adequate to rebut the rejection or an effective traverse of the rejection under 37 CFR 1.111(b). Office personnel addressing this situation may repeat the rejection made in the prior Office action and make the next Office action final. See MPEP § 706.07(a).
Emphasis added.
	
In the response, applicant merely asserts that by arranging the atmosphere chamber under the liquid storage chamber would result in advantages such as simplifying the configuration, shortening the distance between the atmosphere communication chamber and the opening, reducing the depth of the apparatus, reducing the installation area. Response at pages 18-19. 
This response does not show that Office erred in the finding nor the claimed subject matter would have been nonobvious. In fact, by rearranging the atmosphere chamber under the liquid storage chamber in Shimizu as proposed in the rejection, the modified printing apparatus of Shimizu would have these advantages.   

E.	Regarding the prior art rejection of independent claims 26, 27 and 29, the applicant’s arguments are not found persuasive for the same reason discussed in section D. These arguments are not persuasive because the applicant has not shown that the Office erred 
 
Allowable Subject Matter
 	Claims 2-6 and 16-24 contain allowable subject matters.
Regarding claims 2-3, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a second valve provided on the liquid supply path and configured to switch a second open state in which the liquid is supplied to the print head from the liquid storage chamber and a second closed state in which the liquid is not supplied to the print head from the liquid storage chamber” as recited in claim 2.
Regarding claims 4-6, the prior art of record fails to teach or render obvious the inclusion of a limitation that “a first valve provided on the atmosphere communication flow path and configured to switch a first open state in which the atmosphere communication chamber communicates with the atmosphere through the atmosphere opening and a first closed state in which the atmosphere communication chamber does not communicate with the atmosphere” as recited in claim 4.
Claims 16-24 contains allowable subject matter as discussed in claim 4.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the ‘092 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
 	Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
 	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
 	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571)272-1748.  The examiner can normally be reached on M-Th 7:00 am - 5:00 pm ET.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. 

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991